ACCEPTED
                                                                                                      03-15-00011-CV
                                                                                                              5299220
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                5/15/2015 10:58:12 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                                    No. 03-15-00011-CV

                                             In the                             FILED IN
                                                                         3rd COURT OF APPEALS
                      Third District Court of Appeals                         AUSTIN, TEXAS
                                                                         5/15/2015 10:58:12 AM
                                        Austin, Texas
                                                                             JEFFREY D. KYLE
                                                                                  Clerk

                                    CLARE TREVARTHEN
                                                                                        Appellant
                                               V.

         NATIONSTAR MORTGAGE LLC; AUCTION.COM; JEREMIAH MCCLAIN;
          PAMELA CIRKIEL; SHAMICA THOMAS; AND HELEN G. KINNEMAN
                                                               Appellees.


                        Trial Court Cause No. 14-0187-C26
                      th
            In the 26 Judicial District Court of Williamson County, Texas
                         Honorable Donna King, Presiding


                   UNOPPOSED MOTION FOR EXTENSION OF
                      TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Appellee, Nationstar Mortgage LLC (“Nationstar”), respectfully moves to extend the

time for filing its brief by thirty days, to and including June 19, 2015, as follows:

       1.     This is an appeal from a Final Order Granting Defendant Nationstar Mortgage

LLC’s Traditional and No-Evidence Motion for Summary Judgment and Motion to Sever, which

the trial court signed on November 10, 2014. CR:729-30.

       2.     Appellant filed a notice of appeal on December 3, 2014. CR:731.

       3.     The clerk’s record and reporter’s record were filed on February 2, 2015.




                                               1
       4.     Appellant’s brief was initially due on March 9, 2015.               Appellant

subsequently filed two unopposed motions for extensions for a total of 42 days, which

were granted. Appellant filed her brief on April 20, 2015.

       5.     Nationstar’s brief is currently due by May 20, 2015. Nationstar seeks a

thirty-day extension of time to file its brief, to and including June 19, 2015.

       6.     In support of the requested extension, Nationstar would show that Daron L.

Janis, who has primary responsibility for drafting Nationstar’s brief, has had a number of

commitments during the initial briefing period, including a trial and two summary

judgment hearings, that have required his time and attention and made him unable to

prepare a brief by the current deadline. The other attorneys who are assisting Mr. Janis

with preparation of Nationstar’s brief have had similar commitments during the initial

briefing period.

       7.     This is Nationstar’s first request for an extension of time. As reflected in

the Certificate of Conference below, this request is unopposed.

                                         PRAYER

       WHEREFORE, Nationstar prays that the Court grant this motion and extend the

deadline for filing Appellee’s Brief in this matter by thirty days, to and including June 19,

2015. Nationstar also prays for such other and further relief to which it may be entitled in

law or in equity.




                                              2
                                    Respectfully submitted,


                                    /s/ Daron L. Janis
                                    B. David L. Foster
                                      State Bar No. 24031555
                                      dfoster@lockelord.com
                                    John W. Ellis
                                      State Bar No. 24078473
                                      jellis@lockelord.com
                                    LOCKE LORD LLP
                                    600 Congress Avenue, Suite 2200
                                    Austin, Texas 78701
                                    (512) 305-4700
                                    (512) 305-4800 – Facsimile

                                    Thomas G. Yoxall
                                     State Bar No. 00785304
                                     tyoxall@lockelord.com
                                    Daron L. Janis
                                     State Bar No. 24060015
                                     djanis@lockelord.com
                                    LOCKE LORD LLP
                                    2200 Ross Avenue, Suite 2200
                                    Dallas, Texas 75201
                                    (214) 740-8000
                                    (214) 740-8800 – Facsimile

                                    COUNSEL FOR APPELLEE
                                    NATIONSTAR MORTGAGE LLC


                       CERTIFICATE OF CONFERENCE

     I certify that on May 15, 2015, I conferred with David Rogers, counsel for
Appellant, who advised that he does not oppose the foregoing motion.


                                    /s/ Daron L. Janis
                                    Daron L. Janis

                                       3
                          CERTIFICATE OF SERVICE

       I certify that on May 15, 2015, I am electronically filing this document
through the electronic filing service provider, efile.txcourts.gov (the “EFSP”).
Based on the EFSP’s records, the EFSP will transmit a Notification of Service to
the following individual(s):

      David Rogers (Firm@DARogersLaw.com)
      COUNSEL FOR APPELLANT

                                    /s/ Daron L. Janis
                                    Daron L. Janis


      .




                                       4